FILED
                             NOT FOR PUBLICATION                            JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PANUNCIO MUNOZ ORTIZ,                            No. 06-72685

               Petitioner,                       Agency No. A073-809-632

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Panuncio Munoz Ortiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable for having participated in

alien smuggling. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005),

and claims of constitutional violations, Ram v. INS, 243 F.3d 510, 516 (9th Cir.

2001). We deny in part and dismiss in part the petition for review.

      Ortiz’s due process rights were not violated by admission of the Record of

Deportable/Inadmissible Alien (“Form I-213”) because the form was probative and

its admission was not fundamentally unfair, and the preparing officer testified at

the hearing regarding the preparation of the form. See Espinoza v. INS, 45 F.3d

308, 310 (9th Cir. 1995) (noting that “[t]he sole test for admission of evidence [in a

deportation proceeding] is whether the evidence is probative and its admission is

fundamentally fair”).

      We lack jurisdiction over Ortiz’s unexhausted contention that the admission

of the Form I-213 violated due process because it did not demonstrate whether a

government agent had informed him of his regulatory rights. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    06-72685